DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 10/20/21, with respect to the rejection(s) of claim(s) 1-6 add 12-15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (obviousness rejection) is made in view of Wotton.
Applicant’s arguments, see page 8, filed 10/20/21, with respect to claim 7, have been fully considered and are persuasive.  The rejection of claims 7-11 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 12, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20030081042 to Wotton et al. “Wotton.”
With regard to Claim 1, Wotton teaches (fig. 2) a fluid ejection device (200), comprising: 
a fluid ejection assembly (220) including a body supporting (500) a fluid ejection die (502 and 504); and 
a service assembly (506 and 508) mounted on the body, the service assembly to be slid relative to the fluid ejection assembly between a service position (fig. 7) for service of the fluid ejection die and a retracted position nested within a height of the body (fig. 6) [0049-0054].
	Wotton does not expressly teach the service assembly slidably mounted on the body.  
	However, Wotton teaches the service assembly is interconnected with body via a positioning mechanism.  This mechanism is responsible for the movement of the service 
With regard to Claim 3, Wotton teaches (figs. 5 and 6) in the retracted position, the service assembly to be positioned within a length of the body [0048-0049].
	With regard to Claim 4, Wotton teaches the fluid ejection die including a column of fluid ejection orifices, and the service assembly to be slid relative to the fluid ejection assembly in a direction substantially perpendicular to the column of fluid ejection orifices ([0050, 0061] and figs 6-7).
With regard to Claim 5, Wotton teaches the service assembly to be slid to the retracted position for ejection of fluid from the fluid ejection die [0064].
With regard to Claim 6, Wotton teaches the body of the fluid ejection assembly having a first portion supporting the fluid ejection die and a second portion tapered from the first portion, and the service assembly to be slid along the second portion of the body ([0067-0068] and figs.11-12).
With regard to Claim 12, Wotton teaches a method of servicing a fluid ejection assembly ([0070] and fig.13), comprising:
	positioning a service assembly relative to the fluid ejection assembly; and

Wotton does not expressly teach slidably positioning the service assembly by sliding the service assembly as claimed.  However, Wotton teaches the service assembly is interconnected with body via a positioning mechanism.  This mechanism is responsible for the movement of the service assembly.  The movement is described as being performed in two steps (construed to mimic sliding); a downward motion as indicated by arrow 520 followed by a sliding motion as indicated by arrow 522.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wotton to have the service assembly slidably mounted as claimed to provide a quick one-step movement which yields faster service.
With regard to Claim 14, Wotton teaches wherein sliding the service assembly includes sliding the service assembly to the retracted position to eject drops of fluid from the fluid ejection die [0010], [0052] and [0064].
With regard to Claim 15, Wotton teaches (figs. 5 and 6) in the retracted position, the service assembly to be positioned within a length of the body [0048-0049].
	With regard to Claim 17, Wotton teaches the body of the fluid ejection assembly including a reservoir (402) of fluid for the fluid ejection die [0044].
With regard to Claim 20, Wotton teaches the body of the fluid ejection assembly including a reservoir (402) of fluid for the fluid ejection die [0044].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 2, 7-11, 13, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claims 2 and 16 is the inclusion of the limitations the service assembly to be slid relative to the fluid ejection assembly along a ramped surface of the body.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claims 7-11 and 18 is the inclusion of the limitations a fluid ejection device comprising a body having a ramped surface and supporting a fluid ejection die; and a sled slidably mounted on the body.  It is these 
	The primary reason for the allowance of Claims 13 and 19 is the inclusion a method steps wherein sliding the service assembly includes sliding the service assembly along a ramped surface of the fluid ejection assembly of the body.  It is these steps found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the PTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853